EXHIBIT 10.5

 

Employment Agreement

 

This Employment Agreement (the “Agreement”) is made and entered into as of
January 31, 2006, by and between Greater Bay Bancorp, a California corporation
(the “Company”) and David L. Kalkbrenner (“Kalkbrenner”).

 

RECITALS

 

A. As of the date of this Agreement, Kalkbrenner has retired as a Director of
the Company, having previously served as the President and Chief Executive
Officer of the Company from 1996 through 2003 and as the founding President and
Chief Executive Officer of Mid-Peninsula Bank prior to that time;

 

B. The Company desires to employ Kalkbrenner as a fixed term employee so as to
continue to avail itself of Kalkbrenner’s knowledge of the banking industry and
his strong ties to the clients of Mid-Peninsula Bank and the community in which
it operates.

 

C. Accordingly, the parties desire to enter into this Agreement on the terms and
conditions set forth herein.

 

NOW THEREFORE, in consideration of the foregoing recitals and the respective
undertakings of the Company and Kalkbrenner set forth below, the Company and
Kalkbrenner agree as follows:

 

1. Duration. This Agreement shall commence on January 31, 2006 and shall
continue until January 31, 2007, unless earlier terminated as provided in
Section 4 of this Agreement (the “Employment Term”) or renewed for an additional
one-year term at the sole discretion of the Company.

 

2. Position, Duties and Compensation.

 

(a) Kalkbrenner shall serve as an at-will fixed term employee with the title
“Chairman of the Mid-Peninsula Bank Strategic Development Board.” In that
capacity, his responsibilities shall include facilitating development of new
and/or retention of existing client relationships, promoting the transition and
success of the Mid-Peninsula Bank Chief Executive Officer and assisting the
Company’s Chief Executive Officer and Chairman on corporate matters as
requested.

 

(b) The Company shall pay Kalkbrenner $10,000 per month (“Base Salary”) during
the Employment Term, subject to required withholdings. The Company shall
reimburse Kalkbrenner for all reasonable business expenses authorized by the
Company’s CEO or his duly authorized designee. The Company shall also provide
Kalkbrenner with office space, office supplies, a laptop computer and cellular
telephone for his use during the Employment Term.

 

(c) During the Employment Term, Kalkbrenner’s existing stock options and shares
of restricted stock will continue to be governed by the terms of their
respective grant agreements. If



--------------------------------------------------------------------------------

the Company decides, in its sole discretion, not to renew this Agreement at the
end of the Employment Term, the restrictions on all remaining shares of
restricted stock previously granted to Kalkbrenner shall lapse and the vesting
of all unvested stock options previously granted to Kalkbrenner shall accelerate
so that 100% of such stock options shall be fully vested effective on the last
day of the Employment Term.

 

(d) Continuing Services. During the Employment Term, Kalkbrenner will be called
upon to provide such services for the Company and its subsidiaries as determined
from time to time by the Company’s Chief Executive Officer. Kalkbrenner will not
be required to follow a regular daily or weekly work schedule, but Kalkbrenner
will be expected to provide services for approximately 20 hours per month.

 

(e) Fringe Benefits. The participation of Kalkbrenner and his spouse, during the
Employment Term and thereafter, in the Company’s group health and medical
insurance plans will continue to be governed by Section 13 of the Employment
Agreement, dated as of January 1, 1999, as amended as of December 11, 2000,
between the Company and Kalkbrenner (the “Amended Employment Agreement”). As a
part-time, fixed term employee, Kalkbrenner will not be entitled to participate
in any other benefit plans of the Company, including severance and change in
control pay plans, and will not earn or be entitled to receive any vacation
benefits.

 

3. Covenants.

 

3.1 Compliance with Policies. In connection with the performance of his duties
and responsibilities, Kalkbrenner shall comply with all policies, rules and
procedures reasonably adopted from time to time by the Company, including, but
not limited to, the Company’s Code of Conduct and Ethics, Insider Trading Policy
and Information Security Policy.

 

3.2 No Conflicting Employment. Kalkbrenner shall not, during the Employment
Term, engage in any other employment, occupation, consulting or other business
activity directly related to the business in which the Company or its
subsidiaries and affiliates are now involved or become involved during the
Employment Term, nor will Kalkbrenner engage in any other activities that
conflict with Kalkbrenner’s obligations to the Company. Kalkbrenner shall not
provide services to any board of directors of any for-profit organization
without the prior written approval of the Company’s Chief Executive Officer.

 

3.3 Confidential Information.

 

(a) Confidential Information. Except as herein provided, Kalkbrenner agrees that
during and after the term of this Agreement, he (i) shall keep Confidential
Information (as defined below) confidential and shall not directly or
indirectly, use, divulge, publish or otherwise disclose or allow to be disclosed
any aspect of Confidential Information without the prior written consent of the
Company’s Chief Executive Officer except in the performance of Kalkbrenner’s
duties for the Company; (ii) shall refrain from any action or conduct which
might reasonably or foreseeably be expected to compromise the confidentiality or
proprietary nature of the Confidential Information; and (iii) shall follow
recommendations made by the Company’s Board or the Company’s Chief Executive
Officer with respect to Confidential Information. For purposes of

 

2



--------------------------------------------------------------------------------

this Agreement, “Confidential Information” includes but is not limited to trade
secrets, confidential information, knowledge or data of the Company, or any of
its clients, customers, consultants, shareholders, licenses, licensors, vendors
or affiliates, that Kalkbrenner may produce, obtain or otherwise acquire or have
access to during the course of his employment by the Company (whether before or
after the date of this Agreement), including but not limited to: business plans,
records, and affairs; customer files and lists (including but not limited to:
customers of the Company on whom Kalkbrenner called or with whom Kalkbrenner
became acquainted during the term of his employment); special customer matters;
sales practices; methods and techniques; merchandising concepts, strategies and
plans; sources of supply and vendors; special business relationships with
vendors, agents and brokers; promotional materials and information; financial
matters; mergers; acquisitions; equipment, technologies and processes; selective
personnel matters; inventions; developments; product specifications; procedures;
pricing information; intellectual property; technical data; software programs;
finances; operations and production costs; ideas; plans technology; brokers or
other entities which refer customers to the Company; proposals; market analyses;
technical services; incentives; customer needs; customer risks or risk factors;
customer purchasing patterns; customer renewal or expiration data; customer
concerns; pricing and profit margins; and other information which the Company
has developed at significant expenditure of time, effort and/or expense. All
Confidential Information and all tangible materials containing Confidential
Information are and shall remain the sole property of the Company.

 

(b) Third Party Information. Kalkbrenner recognizes that the Company may have
received, and in the future may receive, from third parties their confidential
or proprietary information subject to a duty on the Company’s part to maintain
the confidentiality of such information and to use it only for certain limited
purposes. Kalkbrenner agrees that he owes the Company and such third parties,
during the term of the Agreement and thereafter, a duty to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person or firm and to use it in a manner consistent with, and
for the limited purposes permitted by, the Company’s agreement with such third
party.

 

(c) Return of Confidential Material. In the event of Kalkbrenner’s termination
of employment with the Company for any reason whatsoever, Kalkbrenner agrees
promptly to surrender and deliver to the Company all records, notes, materials,
equipment, drawings, documents and data of any nature pertaining to any
Confidential Information or to his employment, and Kalkbrenner will not retain
or take with him any tangible materials containing or pertaining to any
Confidential Information that Kalkbrenner may produce, acquire or obtain access
to during the term of this Agreement.

 

3.4 Nonsolicitation.

 

(a) Nonsolicitation of Employees. Kalkbrenner agrees that during the period of
his employment, he will not, directly or indirectly, induce, solicit, recruit or
encourage any employee of the Company to leave the employ of the Company, which
means that he will not: (i) disclose to any third party the names, backgrounds
or qualifications of any employees or otherwise identify them as potential
candidates for employment; or (ii) personally or through any other person
approach, recruit, interview or otherwise solicit employees to work for
Kalkbrenner or any other employer.

 

3



--------------------------------------------------------------------------------

(b) Nonsolicitation of Customers Using Confidential Information. Kalkbrenner
agrees that during the period of his employment and thereafter, he will not
solicit, either on behalf of Kalkbrenner of any third party, the business of any
client or customer of the Company, whether past, present or prospective, using
any Confidential Information.

 

(c) Nonsolicitation of Identified Customers. In addition to Kalkbrenner’s
obligations under Section 3.4(b), Non-Solicitation of Customers Using
Confidential Information, Kalkbrenner further agrees that during the period of
his employment, he will not solicit, either on behalf of himself or any third
party, the business of any client or customer of the Company, whether past,
present or prospective; (i) whose business Kalkbrenner was directly or
indirectly involved in soliciting or recruiting on behalf of the Company during
the one-year period prior to the date of Kalkbrenner’s termination of employment
with the Company; or (ii) whose account Kalkbrenner was assigned to or whose
account Kalkbrenner serviced during the one-year period prior to the date of
Kalkbrenner’s termination of employment with the Company. Such restriction shall
not apply to any customer of the Company that terminated its relationship with
the Company and became a customer of a competitor of the Company (other than a
competitor with which Kalkbrenner was affiliated) at least 12 months prior to
the acceptance of business by Kalkbrenner.

 

4. Termination. This Agreement and all related obligations of the parties under
this Agreement (excluding Kalkbrenner’s obligations that expressly extend beyond
termination of employment) shall terminate on January 31, 2007 unless earlier
terminated as follows:

 

4.1 Termination of Employment With Cause. During the Employment Term, the
Company may terminate this Agreement with “Cause” at any time without advance
notice. For purposes of this Agreement, “Cause” shall mean any of the following
that has a material adverse effect upon the Company: (i) willful failure or
refusal to perform a substantial or material lawful directive of the Company’s
Board or the Company’s Chief Executive Officer; (ii) willful misconduct or
deliberate violation of any fiduciary obligations or other duties owed the
Company; (iii) performance of material duties in a grossly negligent manner or
material violation of applicable laws or regulations in the performance of
Kalkbrenner’s duties as set forth herein; (iv) Kalkbrenner’s conviction of a
felony; or (v) Kalkbrenner’s conviction of a crime involving moral turpitude,
fraudulent conduct or dishonest conduct. In the event the Company terminates
this Agreement for Cause, Kalkbrenner shall be paid only his Base Salary earned
through the date of termination.

 

4.2 Termination of Employment Without Cause. If the Company terminates this
Agreement during the Employment Term without Cause, Kalkbrenner shall be paid
his Base Salary through the end of the Employment Term payable in one lump sum
within 30 days of the date of termination.

 

4.3 Termination Due to Death or Permanent Disability. This Agreement shall
terminate automatically upon death or permanent disability of Kalkbrenner. In
such event,

 

4



--------------------------------------------------------------------------------

Kalkbrenner or, in the case of death, Kalkbrenner’s estate shall receive
Kalkbrenner’s Base Salary earned through the date of such occurrence. For
purposes of this Agreement, the term “permanent disability” means a medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months and which renders Kalkbrenner unable to engage in any substantial gainful
activity. Whether or not Kalkbrenner meets these conditions will be determined
by the Company in its sole discretion.

 

5. Miscellaneous.

 

5.1 Waiver. The waiver of the breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach of the same or
other provision hereof.

 

5.2 Notices. All notices and other communications under this Agreement shall be
in writing and shall be given by personal or courier delivery, facsimile or
first class mail, certified or registered with return receipt requested, and
shall be deemed to have been duly given upon receipt if personally delivered or
delivered by courier, on the date of transmission if transmitted by facsimile,
or three days after mailing if mailed, to the headquarters addresses of the
Company and the address of Kalkbrenner contained in the records of the Company
at the time of such notice. Any party may change such party’s address for
notices by notice duly given pursuant to this Section 5.2.

 

5.3 Headings. The section headings used in this Agreement are intended for
convenience of reference and shall not by themselves determine the construction
or interpretation of any provision of this Agreement.

 

5.4 Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard to the choice of law provisions of California.
Kalkbrenner expressly consents to personal jurisdiction in the state and federal
courts located in California for any lawsuit arising from or relating to this
Agreement, without regard to his then-current residence or domicile.

 

5.5 Survival of Obligations. This Agreement shall be binding upon and inure to
the benefit of the executors, administrators, heirs, successors and assigns of
the parties; provided, however, that except as herein expressly provided, this
Agreement shall not be assignable either by the Company (except to an affiliate
or successor of the Company) or by Kalkbrenner without the prior written consent
of the other parties.

 

5.6 Counterparts. This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one and the same Agreement.

 

5.7 Withholding. All sums payable to the Kalkbrenner hereunder shall be reduced
by all federal, state, local and other withholdings and similar taxes and
payments required by applicable law.

 

5



--------------------------------------------------------------------------------

5.8 Enforcement. If any portion of this Agreement is determined to be invalid or
unenforceable, such portion shall be adjusted, rather than voided, to achieve
the intent of the parties to the extent possible, and the remainder shall be
enforced to the maximum extent possible.

 

5.9 Arbitration. Kalkbrenner and the Company mutually agree that they will
submit all disputes arising under this Agreement or arising out of or related to
Kalkbrenner’s employment with the Company to final and binding arbitration in
Palo Alto, California, under the National Rules for the Resolution of Employment
Disputes of the American Arbitration Association (AAA Rules) or, if the parties
mutually agree, under the Employment Arbitration Rules and Procedures of JAMS.
The arbitrator selected shall have the authority to grant Kalkbrenner or the
Company all remedies otherwise available by law.

 

Notwithstanding anything to the contrary in the AAA or JAMS Rules, the
arbitration shall provide (i) for written discovery and depositions adequate to
give the parties access to documents and witnesses that are essential to the
dispute and (ii) for a written decision by the arbitrator that includes the
essential findings and conclusions upon which the decision is based. Kalkbrenner
and the Company shall each bear his or its own costs and attorneys’ fees
incurred in conducting the arbitration, and, except in such disputes where
Kalkbrenner asserts a claim under a state or federal statute prohibiting
discrimination in employment (“a Statutory Claim”), or as otherwise required by
law, shall split equally the fees and administrative costs charged by the
arbitrator and the arbitration services. In disputes where Kalkbrenner asserts a
Statutory Claim against the Company, Kalkbrenner shall be required to pay only
the arbitration filing fee to the extent such filing fee does not exceed the fee
to file a complaint in state or federal court. The Company shall pay the balance
of the arbitrator’s fees and administrative costs.

 

The prevailing party in the arbitration, as determined by the arbitrator, shall
be entitled to recover his or its reasonable attorneys’ fees and costs,
including the costs or fees charged by the arbitrator and the arbitration
service. In disputes where Kalkbrenner asserts a Statutory Claim, reasonable
attorneys’ fees shall be awarded by the arbitrator based on the same standard as
such fees would be awarded if the Statutory Claim had been asserted in state or
federal court.

 

5.10 Entire Agreement; Modifications. Except for Section 13 of the Amended
Employment Agreement, which is herein incorporated by reference, this Agreement
represents the entire understanding among the parties with respect to the
subject matter of this Agreement, and this Agreement supersedes any and all
prior and contemporaneous understandings, agreements, plans, and negotiations,
whether written or oral, with respect to the subject matter hereof, including
the Consulting Agreement, dated January 1, 2004, between the Company and
Kalkbrenner which expired by its terms on December 31, 2005. All modifications
to the Agreement must be in writing and signed by each of the parties hereto.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date set forth in the first paragraph.

 

GREATER BAY BANCORP By:  

/s/ Byron A. Scordelis

--------------------------------------------------------------------------------

    Byron A. Scordelis     President and Chief Executive Officer

/s/ David L. Kalkbrenner

--------------------------------------------------------------------------------

David L. Kalkbrenner

 

7